Order, Family Court, New York County (Jody Adams, J.), entered on or about March 11, 2005, which, after a fact-finding hearing, determined that respondent mother neglected her child, and directed his placement in the custody of petitioner Commissioner of the Administration for Children’s Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding of neglect by the mother (Family Ct Act § 1012 [f] [i] [B]) is supported by the record (Family Ct Act § 1046; see Matter of Sidney S., 292 AD2d 534 [2002]). Respondent’s remaining arguments are unavailing. Concur—Buckley, P.J., Tom, Saxe, Sullivan and Williams, JJ.